Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-15-00684-CR

                                    Ricardo YANES,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                   From the County Court at Law, Medina County, Texas
                                 Trial Court No. 30085
                         Honorable Vivian Torres, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 20, 2016.


                                            _____________________________
                                            Patricia O. Alvarez, Justice